Citation Nr: 0520650	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for bipolar disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction.

3.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the right foot.

4.  Entitlement to service connection for a disability 
manifested by neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1985 until 
October 1989 and again from January 1998 to August 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's bipolar disorder is manifested by rapid 
mood swings and persistent suicidal ideation when in a 
depressed phase.  

2.  The competent evidence shows an inter-incisal range of 
motion of the jaw to 45 mm.

3.  The veteran's plantar fasciitis of the right foot is 
manifested by complaints of pain; objectively, there was mild 
tenderness of the right foot.

4.  There has been no demonstration by competent clinical 
evidence of record that the veteran has a chronic disability 
manifested by neck pain, to include cervicalgia, that is 
causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
70 percent for bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9432 (2004).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for TMJ dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.150, Diagnostic Code 
9905 (2004).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for plantar fasciitis of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5278 (2004).

4.  A chronic disability manifested by neck pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in April 2002 and March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate her claims.  Such correspondence also apprised 
her as to which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She was also advised 
to send any evidence in her possession, pertinent to the 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, complete VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication of the claims.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While appropriate notice was not provided to the veteran 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
January 2005 hearing before the undersigned is also 
associated with the claims file.  Further, a lay statement 
has been submitted by the veteran's employer.  Finally, the 
veteran has submitted statements in support of her claim.  

The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

Bipolar disorder is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9432 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9432 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  IR- bipolar disorder

Factual background

In April 2001, the veteran was admitted to Raj Clinics for 
psychiatric symptoms.  She felt overwhelmed and had automatic 
negative thoughts.  Her self-esteem was low and she 
occasionally had thoughts of wanting to die.  The report 
included a family history which indicated that the veteran 
did not have close relationships with her siblings or father.  
Her mother had passed away.  Her history showed no problems 
in school and indicated that she was working at a law firm, 
with no difficulties on the job.  Objectively, the veteran 
was oriented and coherent.  She denied current suicidal or 
homicidal ideations.  She also denied any hallucinations.  No 
delusional thinking was detected.  The veteran reported 
feelings of overwhelming anxiety, as well as low self-esteem 
and sadness.  She had some insight into her problems and her 
judgment was good for general events.  Her memory was within 
normal limits and her general knowledge and intelligence were 
average to above average.  A GAF score of 50 was assigned.  

Also in 2001, the veteran received counseling at Cummins 
Mental Health Center to help stabilize her mood and develop 
positive coping skills.  One treatment report, dated in 
October 2001, noted passing suicidal ideation at night.  The 
veteran noted that her love for her daughter kept her from 
acting on such thoughts.  She also complained of negativity, 
sleeping and eating problems, memory and concentration 
deficit, crying spells, irritability and lack of energy.  
Subsequent treatment notes revealed similar symptomatology.  

A November 2001 private psychiatric evaluation indicated that 
the veteran was neatly groomed and appropriately dressed.  
She was oriented and her affect was bright and appropriate.  
She did tear when discussing a recent car accident.  She 
admitted to passive suicidal ideation but denied any plan or 
intent.  Her speech was clear.  Her thought process was 
remarkable in that she tended to ramble, but she did return 
to the subject at hand and was interruptible.  Her memory was 
intact and she had considerable insight into her situation.  
Her judgment and impulse control were good.  A GAF of 65 was 
assigned.  

A January 2002 treatment report from Cummins mental Health 
Center noted that the veteran was neatly dressed.  Her 
thoughts were clear and concise.  She indicated that some 
progress had been made in terms of coping with work stress.  
She further indicated some improvement in displaying 
affection with her daughter.

A January 2002 record from Hendricks Community Hospital noted 
further mental care.  That report indicated that the veteran 
enjoyed embroidering and that she liked to write.  She was 
irritable and her mood and affect were depressed.  Her speech 
was normal and her thought processes were logical and 
sequential.  No suicidal plans were noted, and there were no 
delusions or hallucinations.  A GAF of 30 was assessed.

A February 2002 letter from her employer indicated that the 
veteran had missed nearly 10 full days of work due to her 
illness in the past 11 to 12 months.  The communication did 
not specify the illness referred to.

An April 2002 treatment record from Cummins Mental Health 
Center revealed continued problems with sleeping and 
depression.  Irritability was noted in a May 2002 report.  

In May 2002 the veteran was admitted at St. Elizabeth Medical 
Center following a suicide attempt.  She had overdosed on 
Neurontin.  She did not feel suicidal once admitted.  

A July 2002 treatment record written by D. G. J., Ph.D., 
revealed complaints of stress, concentration trouble and 
sleeping difficulty.  Additional records from Dr. D. G. J. 
show a continuation of these symptoms.  

In October 2003, the veteran was admitted for psychiatric 
treatment at Lafayette Home Hospital.  It was noted she had 
had a seasonal relapse of her twice-annual bipolar 
symptomatology of rapid mood swings and morbid contemplation 
when in a depressed phase.  She reportedly also experienced 
auditory hallucinations commanding her to commit suicide by 
overdose.  She was harboring suicidal ideation and did not 
seem to care whether she lived or died.  She was oriented.  
Her insight was questionable and her judgment was definitely 
impaired.  Her GAF score was 25.  

In January 2004, the veteran was examined by VA.  At that 
time, she was oriented and exhibited a logical thought 
process.  Her appearance was adequate as to grooming and 
hygiene.  Her behavior was within normal limits.  Her speech 
was of variable rate and her mood was somewhat euphoric.  She 
was easily distracted.  No suicidal or homicidal ideation was 
noted and there were no grandiose or psychotic symptoms.  Her 
memory was intact.  Insight and judgment were fair.  A GAF of 
65 was assigned.  

In January 2005, the veteran provided testimony at a hearing 
before the undersigned.  At that time, she indicated that she 
took four medications for her bipolar disorder.  (T. at 5.)  
The veteran also stated that she had persistent suicidal 
thoughts.  (T. at 7.)  The veteran also explained that she 
was a student and that the stress of examinations caused her 
to cry and have temper tantrums.  (T. at 10.)  She was also 
unable to sleep during such periods of stress and did not 
make dinner or pick her daughter up at school.  She also 
described periods, in the winter, in which she could go 3-4 
days without bathing, eating or brushing her teeth.  She also 
could not sleep during such period.



Analysis

The veteran is currently assigned a 50 percent evaluation for 
bipolar disorder pursuant to Diagnostic Code 9432.  The Board 
finds that the evidence supports the next-higher 70 percent 
evaluation over the duration of the appeal period, as will be 
discussed below.

The evidence of record clearly shows numerous episodes of 
suicidal ideation, including a suicide attempt by overdose in 
May 2002.  Moreover, while admitted for private psychiatric 
treatment in October 2003, the veteran experienced auditory 
hallucinations commanding her to commit suicide.  The Board 
finds that the persistency of the veteran's suicidal ideation 
warrants the next-higher 70 percent rating, over the entire 
period on appeal.  

While finding that a 70 percent rating is justified, the 
Board does not find support for a 100 percent rating.  In 
order to achieve that evaluation, the evidence must establish 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Here the evidence fails to demonstrate gross impairment in 
thought processes or communication.  To the contrary, several 
treatment reports indicate clear, logical and sequential 
thinking.  The veteran did ramble, as noted in November 2001, 
but she was coherent in her speech.  Additionally, the 
records are absent any findings of inappropriate behavior and 
she was consistently found to be oriented.  There was also no 
evidence of delusions.  Moreover, there was no indication of 
memory deficit.  Rather, her memory was repeatedly found to 
be within normal limits.  Finally, with regard to the 
veteran's ability to perform the activities of daily living, 
several notations indicate that the veteran's hygiene was 
acceptable and she was described as "neatly dressed" on 
multiple occasions.  The veteran did describe occasional 
periods of 3-4 days in which she would not bathe, brush her 
teeth or eat.  However, the overall weight of the evidence 
reflects that she is capable of basic self-care, as is 
further reflected in her ability to attend class and hold a 
job.  

In finding that a 100 percent rating for bipolar disorder is 
not justified, the Board acknowledges some concentration 
deficit.  The Board further acknowledges GAF scores of 30 and 
25, noted in January 2002 and October 2003, respectively.  
Such scores reflect behavior that is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  However, the actual objective findings 
accompanying those GAF scores are not wholly consistent with 
such characterization.  For example, in January 2002, when 
the veteran's GAF was assessed at 30, her speech and thought 
processes were normal and there was no evidence of delusions 
or hallucinations.  Similarly, in October 2002, when the 
veteran's GAF score was 25, she was oriented.  She did have 
auditory hallucinations at that time, but her overall 
symptomatology even then continued to reflect a disability 
picture commensurate with a 70 percent evaluation.  

In conclusion, a disability rating of 70 percent is warranted 
for the veteran's bipolar disorder over the entire rating 
period on appeal.  However, a rating in excess of that amount 
is not justified.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
bipolar disorder caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.



II.  IR- TMJ dysfunction

Factual background

Upon VA examination in January 2004, the veteran complained 
that when she yawned, she experienced stiffness in her jaw.  
She had to work her jaw to close her mouth in such 
circumstances.  The problem worsened as the day progressed.  
Her facial muscles tightened more in the evening than in the 
morning.  She also complained of popping with opening and 
closing of her jaw, greater on the right side than the left.  
There was no pain associated with such popping.    

Objectively, the veteran had an opening of 45 mm without 
pain.  She could protrude to 5 mm without pain.  Lateral 
excursions were to 3mm, both left and right, without pain.  
There was popping on both the right and left side with 
opening and closing of the jaw.  

At her January 2005 hearing, the veteran indicated that her 
jaw did not work properly, causing her to slur her speech at 
times.  (T. at 13.)  She further indicated that the condition 
was very painful at times, and that she had associated 
headaches.  (T. at 14.)  She also explained that she had 
trouble chewing certain foods.  She did not eat caramel, 
apples, or figs.  (T. at 15).  Moreover, her jaw popped "all 
the time."  

Analysis

The veteran's TMJ dysfunction is currently rated as 10 
percent disabling, over the entire rating period on appeal, 
pursuant to Diagnostic Code 9905.  Under that Code section, a 
10 percent evaluation is warranted where the evidence shows 
inter-incisal limitation of motion from 31 to 40 mm or a 
limited range of lateral excursion from 0 to 4 mm.  A 20 
percent evaluation is warranted where the evidence shows 
limited inter-incisal range from 21 to 30 mm.  

In the present case, VA examination in January 2004 revealed 
inter-incisal range of motion to 45 mm, without pain.  As 
this exceeds 40 mm, the next-higher 20 percent rating is not 
warranted.  Moreover, as there was no pain with range of 
motion, a higher evaluation is not warranted on the basis of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Moreover, there are no relevant 
alternate diagnostic codes that could serve as a basis for a 
higher rating.

In conclusion, the veteran's disability picture with respect 
to her TMJ dysfunction is appropriately reflected in the 
currently assigned 10 percent evaluation.  There is no basis 
for a higher rating during any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's TMJ 
dysfunction caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  IR- plantar fasciitis of the right foot

Factual background

The veteran was examined by VA in January 2004.  She 
indicated a history of plantar fasciitis in the military, 
which had improved considerably.  She currently had only 
minimal symptoms.  She did not take any nonsteroidal anti-
inflammatories.  Objectively, both heels were tender at the 
plantar fascial insertion.  There was only mild tenderness 
and there was no other tenderness about the foot.  The 
assessment was plantar fasciitis, which was essentially 
resolved after ultrasound treatments.  

At her January 2005 hearing before the undersigned, the 
veteran indicated that her right foot hurt when she tried to 
exercise.  She denied any problems with normal use, such as 
walking.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
plantar fasciitis, pursuant to Diagnostic Code 5299-5278.  
Under Diagnostic Code 5278, a 10 percent evaluation is 
warranted where the evidence demonstrates that the great toe 
is dorsiflexed, with some limitation of motion of 
dorsiflexion at the ankle, and with definite tenderness under 
the metatarsal heads, either bilateral or unilateral.  A 20 
percent rating is warranted where all toes tend to 
dorsiflexion, with limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia and marked tenderness 
under the metatarsal heads, unilateral.  

Again, the objective evidence of record shows only mild, and 
not marked tenderness of the right foot.  As such, the next-
higher 20 percent rating under Diagnostic Code 5278 is not 
justified.  Indeed, the evidence does not indicate any 
limitation of motion and it is not shown that the toes of the 
veteran's right foot tend to dorsiflexion.  Moreover, there 
is no finding of addition functional limitation due to 
factors such as pain or weakness such as to justify an 
increased rating as set forth under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has considered whether any alternate code sections 
might allow for an increased rating here.  However, as there 
is no evidence of deformity, swelling or characteristic 
callosities of the right foot, Diagnostic Code 5276 is not 
for application.  As there is no malunion or nonunion of the 
tarsal bones, a rating under Diagnostic Code 5283 is not 
appropriate.  Finally, there is no showing of a moderately 
severe foot injury such as to warrant a 20 percent rating 
under Diagnostic Code 5284, for other foot injuries.  No 
other Code sections apply.

In conclusion, the veteran's disability picture with respect 
to her plantar fasciitis is appropriately reflected in the 
currently assigned 10 percent evaluation.  There is no basis 
for a higher rating during any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
plantar fasciitis caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

IV.  Service connection- neck pain

Factual background

The veteran had two tours of duty.  Service medical records 
from her second tour indicate complaints of neck pain in 
March 1999.  After sleeping in the field, she woke up and 
could not move her neck.  Upon examination, there was spasm 
of the right trapezius and decreased lateral range of motion 
to the right with reproduction of symptoms.  The provisional 
diagnosis was torticollis.  The treatment plan involved ice, 
moist heat and head support.  The veteran was also given neck 
exercise to perform.  

The service medical records do not indicate any further 
complaints or treatment for a disorder manifested by neck 
pain.  

Following service, the veteran was examined by VA in January 
2004.  She complained of occasional tightening of the left 
side of her cervical region, radiating to the shoulder, but 
not distally.  Objectively, the neck was tender to palpation 
of the lower cervical spinous processes.  There was no 
tenderness to the paraspinal musculature.  Sensation was 
intact throughout all digits.  Motor strength was 5/5 as to 
wrist flexion, extension, grip, elbow flexion, elbow 
extension, and should abduction.  She had full range of 
motion and was able to place her chin on her chest.  The 
diagnosis was cervicalgia.  The examiner noted that the only 
specific finding was tenderness, which was likely 
representative of cervical strain, which was occasionally 
recurrent.  

Analysis

The veteran is claiming entitlement to service connection for 
a disability manifested by neck pain.  As previously stated, 
a successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record indicates 
diagnoses of cervicalgia and recurrent cervical strain.  
Therefore, the first element of a service connection claim 
has been satisfied.  However, the remaining criteria for 
service connection have not been met, as will be explained 
below.  

With regard to in-service incurrence, the service medical 
records do reveal treatment for neck pain in March 1999.  
However, the evidence does not demonstrate that any chronic 
disability was incurred.  Indeed, because there were no 
subsequent in-service complaints, and because the post-
service records fail to indicate complaints or treatment such 
as to establish a continuity of symptomatology, the March 
1999 in-service complaints are deemed acute and transitory.  

Further, the claims file lacks a competent medical opinion 
linking the presently diagnosed cervicalgia to the complaints 
of neck pain in service.  While the veteran herself contends 
that such a relationship exists, she has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the in-service treatment for neck pain during 
service appears to have resolved prior to separation, as no 
additional in-service complaints or treatment are shown.  The 
evidence thus reveals only an acute and transitory neck 
condition in service and there is no competent evidence to 
etiologically relate such neck complaints to the veteran's 
current diagnosis of cervicalgia.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A 70 percent initial rating for bipolar disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A higher initial rating for TMJ dysfunction is denied. 

A higher initial evaluation for plantar fasciitis of the 
right foot is denied.

Service connection for a disability manifested by neck pain 
is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


